Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Applicant request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore the response is being reviewed under pre-pilot practice.
The amendment to the claims filed on 03/22/21 has not been entered as it raises new issues and required further consideration such as activating first corona discharge and activating a laser concurrently.
The applicant argument regrading official notice is not persuasive, Finn teaches electrostatically charging particles with corona and Sharma teaches applying positive charge to the particles, therefore it is obvious to apply positive charge with corona to particles. 
Response to Arguments
Applicant's arguments filed 03/22/21 have been fully considered but they are not persuasive as the amendment to the claims has not been entered. Although the amendment to the claims has not been entered, however the same ground of rejection would be valid as the process of Finn and Sharma is a continuous process and activation of a first corona discharge is continuously happens as well as activating a laser during the process and simultaneously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.